DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment and request for
continued examination (RCE) submitted on 08/02/2022. Claims 1, 21, and 30 have been amended. Claims 31 and 34 have been canceled. Claims 8, 16, 18, 20, 23, and 27-28 have been previously canceled. Thus, claims 1-7, 9-15, 17, 19, 21-22, 24-26, 29-30, 32-33, and 35-37 are currently pending in the instant application.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/02/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-15, 17, 19, 21-22, 24-26, 29-30, 32-33, and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 recites the limitation "by at least an amount for the variance to be perceptible to the subject" in lines7-8. There is a lack of antecedent basis for this limitation in the claim. Because there is not a variance recite anywhere in the claims.
Regarding claims 1 and 21, lines 9-10the limitation recites “…in response to a noise signal falling outside of a range” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what kind of range that a noise signal falling into?
Regarding claims 11-15 and 25-26, the limitation recites “a predetermined period of time” in claims 11 and 25, the limitation recites “a predetermined time or a predetermined frequency” in claim 12, the limitation recites “a predetermined range of values” in claims 13 and 26, the limitation recites “wherein the predetermined range varies at one of a predetermined time or a predetermined frequency” in claim 14, and the limitation recites “a predetermined frequency range” in claim 15 are unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what is a predetermined time? What is a predetermined frequency? What is a predetermined range? What is a predetermined range of values? And what is a predetermined frequency range?
Regarding claim 35, the limitation recites “…randomly varying the at least one of the emission characteristics within a range, wherein the range is greater at one time of day than at another time of day” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what is a range? And how does the range is greater at one time of day than at another time of day?
The claim fails to recite sufficiently definite structure, material or acts for achieving the functional result recited in the claim to reasonably apprise one of ordinary skill in the art of the scope of the claim.
Claims 2-7, 9-15, 17, 19, 22, 24-26, 29-30, 32-33, and 35-37 are depending on claims 1 and 21, and are rejected the same reason under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph.
Note: for compact prosecution purposes, the examiner interprets the claims above as best understood in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, 17, 19, 21-22, 24-26, 29-30, 32-33, and 35-37 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Mahale et al. (U.S Publication No. 20130134902 A1) in view of Ramer et al. (U.S Publication No. 20140292226 A1), and further in view of Diederiks (U.S Publication No. 20060071605 A1).
Regarding claim 1, Mahale discloses a lighting system (see fig. 1, for example) comprising:
at least one light source (see fig. 1: light sources 51-53), the at least one light source configured to emit light having a plurality of emission characteristics (see paragraph [0027]: each adaptive light source produces light of various emission spectrum, color temperature, intensity, etc.);
a control system (see fig. 1: at least combination of detection unit 1 and control unit 3) in communication with the at least one light source (see fig. 1), the control system comprising at least one sensor (see fig. 1: sensors 6A-6B, 7A-7B, etc.) configured to detect an aspect of a subject in the environment illuminated by the at least one light source (see fig. 1: sensors 7A-7B measure the blood pressure of the person ‘P’), the control system configured to vary at least one of the emission characteristics of the light emitted by the light source based on the detected aspect (see fig. 1-2, and paragraph [0044]: control unit 3 individually controls the light sources 51-53 based on the input from at least sensor 7A-7B); and
wherein the aspect comprises one or more physiological characteristics of the subject (see fig. 1: sensor 7A measures/senses the blood pressure of person ‘P’).
Mahale does not explicitly disclose the control system configured to randomly vary at least one of the emission characteristics of the light emitted by the light source, by at least an amount for the variance to be perceptible to the subject, based on the detected aspect, in response to a noise signal falling outside of a range.
Ramer discloses a lighting system (see FIG. 1, for example) comprising at least one light source (FIG. 1, light source 4) and a control system (FIG. 1, controller 5), wherein controller 5 is programmed to create chaotic functions (see examples shown in fig. 3-9). The output of chaotic function combined with the lighting effects are perceptible by the occupants of the environment (see paragraph [0044]).
It would have been obvious before the effective filing date of the invention was made to modify the lighting system of Mahale by randomly varying the light output of the light sources according to a chaotic function produced by the controller of the lighting system, as taught by Ramer in order to achieve lighting variations similar to natural lighting occurrences, e.g., a cloudy sky, movement of clouds, etc. (see fig. 9A-9C, and paragraph [0066] by Ramer).
Mahale further discloses Microphones which e.g. detect loud expressions of emotion, e.g. expressions of discontent, of the person are also conceivable. The extrinsic variables thus detected which characterize the emotional state can be evaluated in different manners in the evaluation and control unit, for example by suitable image processing programs for facial recognition and/or by suitable noise and/or voice analysis programs. A suitable control signal can then be generated using the acquired results and the light source(s) can be suitably controlled by it to vary at least one of its/their emission properties (e.g. once it has been found that the person is angry, the light intensity can be damped and/or the emitted light spectrum can be switched to soothing light), (see paragraph [0019]).
Diederiks, on the other hand, discloses a system and a method for controlling light source and lighting arrangement comprising a personal computer (PC) 102 is connected to light units 104, 108, and 110 and to sensor unit 106. The sensor unit 106 can further comprise a microphone through which the noise level can be recorded. Wherein the system comprises noise means conceived to detect noise within the area and the lighting control means is conceived to control the light source within the area in response to the detected noise (see fig. 1-2, paragraph [0007] and [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the lighting system as taught by Mahale in view of Ramer with the lighting system as taught by Diederiks having noise means conceived to detect noise within the area and the lighting control means is conceived to control the light source within the area in response to the detected noise (see paragraph [0007] by Diederiks).
Regarding claim 2, Mahale in view of Ramer and Diederiks discloses the lighting system of claim 1, wherein the light source comprises one or more solid state lighting elements (see fig. 1, and paragraph [0028] of Mahale: each adaptive light source comprises LEDs).
Regarding claim 3, Mahale in view of Ramer and Diederiks discloses the lighting system of claim 2, wherein the light source comprises two or more solid state lighting elements (see paragraph [0028] by Mahale: a plurality of LEDs in each adaptive light source), the two or more solid state lighting elements configured to emit light having different emission characteristics (see paragraph [0028] of Mahale: plurality of blue, green, and red LEDs in each adaptive light source).
Regarding claim 4, Mahale in view of Ramer and Diederiks discloses the lighting system of claim 2, wherein the light source further comprises at least one lighting element selected from a group consisting of fluorescent lighting elements and incandescent lighting elements (see paragraph [0028] of Ramer: each source 4 may be implemented with any suitable light generation device; although specific examples discussed below utilize LEDs alone or in combination with other sources, such as incandescent, fluorescent or organic LED (OLED) lamps and daylighting). (For the same reason as similar in claim 2).
Regarding claim 5, Mahale in view of Ramer and Diederiks discloses the lighting system of claim 1, wherein the plurality of emission characteristics include at least one characteristic selected from the group consisting of intensity, spectral power density, spatial gradient (see paragraph [0028] of Mahale: color and intensity of the adaptive light sources are changed based on individually controlling the blue, green, and red LEDs).
Regarding claim 6, Mahale in view of Ramer and Diederiks discloses the lighting system of claim 1, wherein the at least one light source comprises a plurality of light sources (see fig. 1 of Mahale: each of the plurality of light sources 51-53 comprises a plurality of colored LEDs), and the control system is in communication with one or more of the plurality of light sources (see fig. 1 of Mahale: control unit 3 communicates with light sources 51-53).
Regarding claim 7, Mahale in view of Ramer and Diederiks discloses the lighting system of claim 1, wherein the at least one light source comprises a plurality of light sources (see fig. 1 of Mahale: each of the plurality of light sources 51-53 comprises a plurality of colored LEDs), and each of the plurality of light sources has an associated control system (see fig. 1 of Mahale: under broadest reasonable interpretation, each individual input 4 from control unit 3 combined with the appropriate portion of unit 3 that determines the output of light sources 51-53 is interpreted as “an associated control system”).
Regarding claim 9, Mahale in view of Ramer and Diederiks discloses the lighting system of claim 1, but do not specify: wherein the noise signal is a pink noise signal.
However, choosing the type of noise, for instance a pink noise versus white noise, is a matter of design choice based on the well-known in the art, and would have flown naturally to one of ordinary skill in the art before the effective filing date of the invention. It would have been obvious to a person of ordinary skill in the art to incorporate a pink noise signal in the lighting system as taught by Mahale in view of Ramer and Diederiks.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to incorporate the well-known teachings available in the art in the lighting system of Mahale in view of Ramer and Diederiks in order to obtain a predictable result, i.e., a noise signal.
Regarding claim 10, Mahale in view of Ramer and Diederiks discloses the lighting system of claim 1, but does not specify wherein the noise signal is a flicker noise signal.
However, choosing the type of noise, for instance a flicker noise versus white noise, is a matter of design choice based on the well-known in the art and would have flown naturally to one of ordinary skill in the art before the effective filing date of the invention. It would have been obvious to a person of ordinary skill in the art to incorporate a pink noise signal in the lighting system as taught by Mahale in view of Ramer and Diederiks.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to incorporate the well-known teachings available in the art in the lighting system of Mahale in view of Ramer and Diederiks in order to obtain a predictable result, i.e., a noise signal.
Regarding claim 11, Mahale in view of Ramer and Diederiks discloses the lighting system of claim 1, wherein the control system is configured to randomly vary the at least one emission characteristic for a predetermined period of time (see paragraph [0030] of Mahale: control unit can adjust the light emission characteristics for predefined time intervals; see fig. 3-9 of Ramer: the light characteristics are varied for predetermined periods of time throughout the day).
Regarding claim 12, Mahale in view of Ramer and Diederiks discloses the lighting system of claim 1, wherein the control system is further configured to vary the at least one emission characteristic at one of a predetermined time or a predetermined frequency (see paragraph [0030] of Mahale: control unit can adjust the light emission characteristics for predefined time intervals; see fig. 3-9 of Ramer: the light characteristics are varied for predetermined periods of time throughout the day).
Regarding claim 13, Mahale in view of Ramer and Diederiks discloses the lighting system of claim 1, wherein the control system is configured to randomly vary the at least one emission characteristic within a predetermined range of values (see paragraph[0027], [0028], and [0030] of Mahale: under the broadest reasonable interpretation, control unit 3 can change the light outputs between 0% and 100%, i.e., a predetermined range of values).
Regarding claim 14, Mahale in view of Ramer and Diederiks discloses the lighting system of claim 13, wherein the predetermined range varies at one of a predetermined time or a predetermined frequency (see paragraph [0030] of Mahale: control unit can adjust the light emission characteristics for predefined time intervals; see fig. 3-9 of Ramer: the light characteristics are varied for predetermined periods of time throughout the day).
Regarding claim 15, Mahale in view of Ramer and Diederiks discloses the lighting system of claim 1, wherein the control system is configured to randomly vary the at least one emission characteristic over a predetermined frequency range of the light emitted by the light source (see fig. 1, and paragraph [0028] of Mahale: under the broadest reasonable interpretation, colors blue, green, and red define a predetermined frequency; see fig. 3-9 of Ramer: the light characteristics are varied for a predetermined frequency throughout the day). 
Regarding claim 17, Mahale in view of Ramer and Diederiks discloses the lighting system of claim 1, wherein the at least one sensor is configured to detect an ambient light of the environment (see fig. 1, and paragraph [0025] of Mahale: input data such as the environmental light intensity).
Regarding claim 19, Mahale in view of Ramer and Diederiks discloses the lighting system of claim 1, wherein the at least one sensor is configured to detect a movement of the-subject in the environment (see fig. 1, and paragraph [0019] of Mahale: “movement pattern of the person”).
Regarding claim 21, Mahale discloses a method for lighting an environment (via system of fig. 1, for example) comprising the steps of:
emitting light from a light source (see fig. 1: light from light sources 51-53), the emitted light having a plurality of emission characteristics (see paragraph [0027]: each adaptive light source produces light of various emission spectrum, color temperature, intensity, etc.);
detecting with at least one sensor (see fig. 1: via sensors 6A-6B, 7A-7B, etc.) an aspect of a subject in the environment illuminated by the light source (see fig. 1: sensor 7A-B measure the blood pressure of the person ‘P’); and 
varying (see fig. 1: via at least combination of detection unit 1 and control unit 3) at least one of the emission characteristics of the emitted light based on the detected aspect (see fig. 1-2, and paragraph [0044]: control unit 3 individually controls the light sources 51-53 based on the input from at least sensor 7A-7B).
Mahale does not explicitly disclose randomly varying at least one of the emission characteristics of the emitted light, by at least an amount for the variance to be perceptible to the subject, based on the detected aspect, in response to a noise signal falling outside of a range.
Ramer discloses a lighting system (see FIG. 1, for example) comprising at least one light source (FIG. 1, light source 4) and a control system (FIG. 1, controller 5), wherein controller 5 is programmed to create chaotic functions (see examples shown in fig. 3-9). The output of chaotic function combined with the lighting effects are perceptible by the occupants of the environment (see paragraph [0044]).
It would have been obvious before the effective filing date of the invention was made to modify the lighting system of Mahale by randomly varying the light output of the light sources according to a chaotic function produced by the controller of the lighting system, as taught by Ramer in order to achieve lighting variations similar to natural lighting occurrences, e.g., a cloudy sky, movement of clouds, etc. (see fig. 9A-9C, and paragraph [0066] by Ramer).
Mahale further discloses Microphones which e.g. detect loud expressions of emotion, e.g. expressions of discontent, of the person are also conceivable. The extrinsic variables thus detected which characterize the emotional state can be evaluated in different manners in the evaluation and control unit, for example by suitable image processing programs for facial recognition and/or by suitable noise and/or voice analysis programs. A suitable control signal can then be generated using the acquired results and the light source(s) can be suitably controlled by it to vary at least one of its/their emission properties (e.g. once it has been found that the person is angry, the light intensity can be damped and/or the emitted light spectrum can be switched to soothing light), (see paragraph [0019]).
Diederiks, on the other hand, discloses a system and a method for controlling light source and lighting arrangement comprising a personal computer (PC) 102 is connected to light units 104, 108, and 110 and to sensor unit 106. The sensor unit 106 can further comprise a microphone through which the noise level can be recorded. Wherein the system comprises noise means conceived to detect noise within the area and the lighting control means is conceived to control the light source within the area in response to the detected noise (see fig. 1-2, paragraph [0007] and [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the lighting system as taught by Mahale in view of Ramer with the lighting system as taught by Diederiks having noise means conceived to detect noise within the area and the lighting control means is conceived to control the light source within the area in response to the detected noise (see paragraph [0007] by Diederiks).
Regarding claim 22, Mahale in view of Ramer and Diederiks discloses the method of claim 21, wherein the randomly varying step comprises randomly varying at least one characteristic selected from the group consisting of intensity, spectral power density, and spatial gradient (see paragraph [0028] of Mahale: color and intensity of the adaptive light sources are changed based on individually controlling the blue, green, and red LEDs).
Regarding claim 24, Mahale in view of Ramer and Diederiks discloses the method of claim 21, but do not specify: wherein the noise signal is a pink noise signal.
However, choosing the type of noise, for instance a pink noise versus white noise, is a matter of design choice based on the well-known in the art, and would have flown naturally to one of ordinary skill in the art before the effective filing date of the invention. It would have been obvious to a person of ordinary skill in the art to incorporate a pink noise signal in the lighting system as taught by Mahale in view of Ramer and Diederiks.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to incorporate the well-known teachings available in the art in the method of Mahale and Ramer in order to obtain a predictable result, i.e., a noise signal.
Regarding claim 25, Mahale in view of Ramer and Diederiks discloses the method of claim 21, wherein the randomly varying step comprises randomly varying the at least one emission characteristic for a predetermined period of time (see paragraph [0030] of Mahale: control unit can adjust the light emission characteristics for predefined time intervals; see fig. 3-9 of Ramer: the light characteristics are varied for predetermined periods of time throughout the day).
Regarding claim 26, Mahale in view of Ramer and Diederiks discloses the method of claim 21, wherein the randomly varying step comprises randomly varying the at least one emission characteristic within a predetermined range of values (see paragraph [0027], [0028], and [0030] of Mahale: under the broadest reasonable interpretation, control unit 3 can change the light outputs between 0% and 100%, i.e., a predetermined range of values; see fig. 3-9 of Ramer: the light characteristics are varied for predetermined periods of time throughout the day).
Regarding claim 29, Mahale in view of Ramer and Diederiks discloses the lighting system of claim 1, wherein the physiological characteristic includes one or more of temperature, heartbeat, breathing rate, blood pressure, oxygen saturation, brain activity, eye tracking, body chemistry, and electrodermal activity of the subject (see paragraph [0021] of Mahale: blood pressure, heart rate, or temperature of the person “P”).
Regarding claim 30, Mahale in view of Ramer and Diederiks discloses the method of claim 21, wherein the physiological characteristic includes one or more of temperature, heartbeat, breathing rate, blood pressure, oxygen saturation, brain activity, eye tracking, body chemistry, and electrodermal activity of the subject (see paragraph [0021] of Mahale: blood pressure, heart rate, or temperature of the person “P”).
Regarding claim 32, Mahale in view of Ramer and Diederiks discloses the lighting system of claim 1, wherein the control system is further configured to use a value of the noise signal to determine a value for the at least one emission characteristic (see fig. 4 of Ramer: under broadest reasonable interpretation, the sine equation of 4B is varied based on the chaotic equation of 4A varying between 0 and 1). (For the same reason as similar to claim 1).
Regarding claim 33, Mahale in view of Ramer and Diederiks discloses the lighting system of claim 32, wherein the value of the noise signal is a frequency or an amplitude of the noise signal (see fig. 4 of Ramer: under broadest reasonable interpretation, the sine equation of 4B is varied based on the amplitude and frequency of the chaotic equation of 4A varying between 0 and 1). (For the same reason as claim 1).
Regarding claim 35, Mahale in view of Ramer and Diederiks discloses the method of claim 21, wherein the randomly varying of the at least one of the emission characteristics comprises randomly varying the at least one of the emission characteristics within a range, wherein the range is greater at one time of day than at another time of day (see paragraph [0033] of Mahale: It is possible in accordance with the invention that the light program selections made over a predefined time period (for example some hours or even days) and/or specific program parameters are detected and recorded (for example in a memory of the evaluation and control unit). Respective changes in the detected extrinsic variables over this time period can equally be determined and stored. It can then be determined by means of this stored information whether there is a correlation between the different light programs selected after one another over the predefined time period and/or the program parameters fixed after one another, on the one hand, and the variations in the detected extrinsic variables).
Regarding claim 36, Mahale in view of Ramer and Diederiks discloses the lighting system of claim 1, wherein the control system (see fig. 1 of Mahale: at least combination of detection unit 1 and control unit 3) is configured to begin the random variation of the at least one of the emission characteristics (see fig. 1-2, and paragraph [0044]: control unit 3 individually controls the light sources 51-53 based on the input from at least sensor 7A-7B), in response to detecting that the subject is present based on feedback from the sensor (see fig. 1-2: sensors 6A-6B, 7A-7B, etc., see paragraph [0045] and [0055]-[0056] of Mahale).
Regarding claim 37, Mahale in view of Ramer and Diederiks discloses the lighting system of claim 1, wherein the control system comprises distributed control systems (see fig. 1 of Mahale: at least combination of detection unit 1 and control unit 3) each configured to randomly vary an emission characteristic of a respective light source of the at least one light source (see fig. 1 of Mahale), and a centralized control system configured to randomly vary a spatial gradient of light from the lighting system (see fig. 1-2, and paragraph [0044] of Mahale: via a PC 8A and a control unit 3 individually controls the light sources 51-53 based on the input from at least sensor 7A-7B, see paragraph [0056]-[0057] of Mahale)
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-15, 17, 19, 21-22, 24-26, 29-30, 32-33, and 35-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        11/04/2022